Dismissed and Memorandum Opinion filed October 9, 2003








Dismissed and Memorandum Opinion filed October 9,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01075-CR
____________
 
DERRICK DESHUN DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 937,280
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated sexual assault
of a child.  In accordance with the terms
of a plea bargain agreement with the State, on August 6, 2003, the trial court
sentenced appellant to confinement for twelve years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 9, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).